Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-19 are pending, claim 12 is amended, and the noted duplicated claims 10 and 12 were previously cancelled.  
Terminal Disclaimer
The terminal disclaimer is not proper and has not been approved, see Terminal Disclaimer review decision mailed 09/15/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g In re Berg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02for applications subject to examination under the first inventor to file provisions of the AlA as explained in MPEP § 2159. See MPEP§§ 706.02(l) (l) -706.02(l) (3) for
applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/pat&nt/patents-forros. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AI A/25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-14 and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16138058 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, Application No. 16138058 discloses this claim in claim 1.
Regarding claim 2, Application No. 16138058 discloses the system of claim 1, said bundle further comprising two resin distribution lines (claim 2).
Regarding claim 3, Application No. 16138058 discloses the system of claim 2, further comprising a bypass loop extending between said two resin distribution lines (claim 3).
Regardingclaim4, Application No. 16138058 discloses the system of claim 1, further comprising valves on each of said lines within said bundle, said valves positioned before said manifold (claim 4).
Regarding claim 5, Application No. 16138058 discloses the system of claim 4, wherein said valves are selected from the group consisting of: manual valves, electric valves and remotely operated valves (claim 5).
Regarding claim 6, Application No. 16138058 discloses the system of claim 3, further comprising valves on each of said lines within said bundle, said valves positioned before said manifold (claim 6).
Regarding claim 7, Application No. 16138058 discloses the system of claim 1 said bundle further comprising a solvent delivery line (claim 7).
Regarding claim 8, Application No. 16138058 discloses the system of claim 1 said bundle further comprising a compressed air delivery line (claim 8).
Regarding claim 9, Application No. 16138058 discloses the system of claim 1 wherein the resin is heated to between approximately 150°F and 160°F as it flows through said resin delivery line (claim 9). Regarding claim 10a, Application No. 16138058 discloses the system of claim 1 wherein the catalyst is heated to between approximately 150°F and 160°F as it flows through said catalyst delivery line (claim 10)
Regarding claim 10, Application No. 16138058 discloses the system of claim 1 further comprising a heating element adjacent said bundle to heat said resin and said catalyst delivery lines (claim 1).
Regarding claim 11, Application No. 16138058 discloses the system of claim 10 wherein said heating element is wrapped around said bundle (claim 11).
Regarding claim 12, Application No. 16138058 discloses the system of claim 1 said manifold further comprising a blow off valve (claim 12).
Regarding claim 13, Application No. 16138058 discloses the claimed limitations in claim 2. 
Regarding claim 14, Application No. 16138058 discloses the limitations in (claim 3).
Regarding claim 16, Application No. 16138058 modified as above discloses the system of claim 12, said bundle further comprising a solvent delivery line (claim 7).
Regarding claim 17, Application No. 16138058 modified as above discloses the system of claim 12, said bundle further comprising a compressed air delivery line (claim 8).
Regarding claim 18, Application No. 16138058 modified as above discloses the system of claim 12, further comprising a heating element adjacent said bundle to heat said resin and said catalyst delivery lines (claim 1).
Regarding claim 19, Application No. 16138058 modified as above discloses the system of claim 18, wherein said heating element is wrapped around said bundle (claim 11).
Claims 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16138058 in view of U.S. Patent Pub. 2017/0053720 A1 to Warren et al. ("Warren 2017").
Regarding claim 15, Application No. 16138058 modified as above discloses the system of claim 12. Application No. 16138058 does not explicitly claim that a cross sectional area of said resin distribution line is twice a cross sectional area of said catalyst distribution line, said resin to catalyst ratio being 2:1
However, Warren 2017 does disclose controlling the cross-sectional area of the resin distribution line and the cross-sectional area of the catalyst distribution line in order to control the ratio of resin to catalyst supplied (pg. 4, f0044)
At the effective time of filing it would have been obvious to one of ordinary skill in the art to select a resin distribution line that is twice a selected cross sectional area of said catalyst distribution line, said resin to catalyst ratio being 2:1, as it is a matter of routine optimization and therefore obvious to set the resin to catalyst ratio to 2:1 (see rationale above) and manipulating the relationship between the cross-sectional areas of the resin and catalyst distribution lines to predictably set the resin to catalyst ratio is an obvious matter of design choice that is taught by Warren 2017
This is a provisional nonstatutory double patenting rejection.
 Claim Objections
Claim 1 is objected to for having an incorrect status identifier, the claim is not amended (no markings were found in the claim). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. 2017/0053720 A1 to Warren et al. ("Warren 2017").

Regarding claims 12, Warren 2017 discloses a system for the spray application of a multi-part epoxy material, said multi-part epoxy material including at least a resin and a catalyst (see pg. 2, paragraph 0018), said system comprising
a bundle (see figure 1, portion of mixing assembly 81 containing lines 32-34 upstream of the manifold 45) containing at least one resin distribution line (item 33) and at least one catalyst distribution line (item 32), wherein a size of said resin lines is to provide resin flow rate calibrated relative to a flow rate of said catalyst line to deliver a specific resin to catalyst ratio (see paragraph 0044 where the reference discloses control of flow rates for a specific resin to catalyst ratio, understood thus that the resin lines are able to then have such flow rates and are thus “calibrated” to provide such flow rates),
a manifold (item45) having an input and an output, said input in fluid communication with said bundle (figure 1; paragraph 0044), and
a static mixer (item 46) at said output of said manifold to mix and direct a flow of said multi-part epoxy material to a spray applicator (item 49).
Regarding claim 16, Warren 2017 discloses the systems of claim land claim 12, respectively, said bundle further comprising a solvent delivery line (item 34).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 4, and 7is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2017/0053720 A1 to Warren et al. ("Warren 2017") in view of U.S. Patent 6,102,304 "Gonitzke." 
Regarding claim 1, Warren 2017 discloses a system for the spray application of a multi-part epoxy material, said multi-part epoxy material including at least a resin and a catalyst (see pg. 2, f0018), said system comprising
a bundle (see figure 1, portion of mixing assembly 81 containing lines 32-34 upstream of the manifold 45) containing at least one resin distribution line (item 33) and at least one catalyst distribution line (item 32), wherein a flow rate of said resin lines is calibrated relative to a flow rate of said catalyst line to deliver a specific resin to catalyst ratio (see pg. 4, f0044 where the reference discloses control of flow rates for a specific resin to catalyst ratio),
a manifold (item45) having an input and an output, said input in fluid communication with said bundle (figure 1; pg. 4, f0044), and
a static mixer (item 46) at said output of said manifold to mix and direct a flow of said multi-part epoxy material to a spray applicator (item 49). However, Warren 2017 fails to disclose said at least one resin distribution line sized to deliver resin at a rate that is twice a rate at which the catalyst distribution line delivers catalyst.
Gonitzke discloses, column 2 rows 20-25, that the size of hoses in a system impact on the
movement of the material components from a supply tank to the spray tip, column 4 row 66
through column 5 row 12, discloses using a singular resin line to supply the system noting that the line allows for ratios such as 1 to 2, where there are two resin pumps being used to one catalyst allowing for twice as much resin as catalysts to be used (disclosing thus two lines with the two pumps of the resin and one line with the one catalyst, the lines being sized to allow for the fluid flow from the pumps), column 5 rows 12-20 discloses different size pumps can also perform this function.
It would have been obvious to one having ordinary skill in the art before the effective filing date
of the claimed invention to incorporate a larger sizes resin conduit as disclosed by Gonitzke into
the system of Warren, allowing the system to utilize a desired ratio (as utilizing a singular line or
multiple lines is discloses known to be used as well as multiple pumps or larger pumps to get the desired ratio of catalyst resin. Furthermore, it would have been obvious to one having ordinary skill in the art at the resin line be twice the size of the catalyst line to allow for a 1:2 ratio of catalyst to resin which is disclosed in Gonitzke, since it has been held that discovering an optimum value (in this case the sizing of the conduit) of a result effective variable involves only routine skill in the art. MPEP 2144.05(11-B).
Please note that in the current application, publication paragraph 0025, applicant discloses" Further, one skilled in the art can appreciate that if other materials require different mixing ratios such as 1:1 or 3:1 or 4:4 or the like, the size and number of lines can be varied to create the needed material delivery in order to facilitate the mixing of resin or catalyst at those other ratios." Which fails to disclose criticality for the sizing of the resin distribution versus the catalyst distribution line, rather discloses one skill in the art would know to change the size and/or number of lines to create the needed material delivered (and is further discloses in Gonitzke).
With respect to claim 2, Warren 2017 as modified above discloses the system of claim 1, and further disclose comprising two resin distribution lines (as modified by Gonitzke who discloses using two lines and pumps sized to bring twice the flow of resin as catalyst into the system in the rejection of claim 1), said two resin distribution lines sized (sized to accommodate the flow of fluid form the pump), in combination, to deliver resin at a rate that is twice a rate at which the catalyst distribution line delivers
catalyst (as disclosed in the rejection of claim 1). 
Regarding claim 4, Warren 2017 discloses the system of claim 1, further comprising valves on each of said lines within said bundle (items 39, 40,41), said valves positioned before said manifold (figure 1).
Regarding claims 7 and 16, Warren 2017 discloses the systems of claim 1 and claim 12, respectively, said bundle further comprising a solvent delivery line (item 34).

Claims 3, 6, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Warren 2017 in view of Gonitzke as applied to claims 2 and 12 above, further in view of U.S. Patent No. 6,131,770 to Allen.
Regarding claim 13, Warren 2017 discloses the systems of claim 1 and claim 12, respectively. Warren 2017 does not disclose that the said bundle further comprises two resin distribution lines.
Allen discloses resin distribution system (col. 3, lines 22-25) comprising two resin distribution lines (figures 1 and 4, items 38 and 40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the second resin distribution line taught by Allen to the bundle of Warren 2017 to allow for continued flow of resin in the event one of the resin distribution lines becomes clogged (Allen, col 1, In 45-54). Specifically regarding claim 13, Warren 2017 does not disclose the said resin to catalyst ratio being 2:1.
At the effective time of filing it would have been obvious to one of ordinary skill in the art to set a resin to catalyst ratio of 2:1 as the resin to catalyst ratio is a matter of routine optimization. Warren 2017 discloses the parts of an epoxy must be delivered in carefully controlled flow streams so that they are mixed in the proper ratio for the desired purpose as established by the manufacturer (pg. 3, f0035).
As such the resin to catalyst ratio, which describes different concentrations, is a result-effective parameter and determination of a 2:1 ratio is a matter of routine experimentation, as well as obvious to try with regard to the desired purpose established by the manufacturer to meet a design need or market pressure (see MPEP 2144.05 II). Further, a 2:1 resin to catalyst ratio is known in the art for desired resin/catalyst mixtures and applications as evidenced by U.S. Patent Pub. 2009/0326104 A1 to Malboeuf et al. ("Malboeuf") and U.S. Patent No. 8,251,603 B2 to Kott et al. ("Kott") (see Malboeuf pg. 2, f0037 and Kott col 9, In 16-26).
Regarding claims 3 and 14, Warren 2017 modified as above discloses the systems of claim 2 and claim 13, respectively. Warren 2017 modified as above does not disclose that the system further comprises a bypass loop extending between said two resin distribution lines.
Allen discloses a bypass loop (item 78; see also items 81, 82,83 described in col 5, In 7-14 as also connecting the two resin distribution lines for further versatility) extending between two resin distribution lines (items 38 and 40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the bypass loop taught by Allen to the bundle of Warren 2017 modified in order to allow for continued resin distribution in the event of a malfunction in one of the resin distribution lines, while maintaining the flow rate of resin and further allowing for the implementation of a metering diagnostic system onto the bundle (Allen, col 2, I n 4-13).
Regarding claim 6, Warren as modified above discloses the system of claim 3 further comprising valves on each of said lines within said bundle (Warren 2017, items 39,40,41), said valves positioned before said manifold (Warren 2017, figure 1). The modifications of Allen do not teach away from the valves of Warren 2017 and Allen, including valves of its own (Allen, items 60 and 74) installed on the two resin distribution lines.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Warren 2017 in view of Gonitzke as applied to claim 1, and further in view of Malboeuf.
Regarding claim 5, Warren 2017 discloses the system of claim 4. Warren 2017 does not explicitly disclose the valves are selected from the group consisting of: manual valves, electric valves and remotely operated valves.
Malboeuf discloses a similar system which includes valves (figure 1, items 30-36) on resin and catalyst line(s) (see pg. 2, H0036 disclosing a binding agent composed of a resin and a catalyst) positioned before a mixing manifold, the valves selected from the group consisting of: manual valves (pg. 10, paragraph 0133), electric valves (pg. 10, paragraph 0133), and remotely operated valves. Warren 2017 discloses the valves on the bundle lines being ball valves (which can be manual valves as shown in "Stainless Steel Manual Ball Valves" to Assured Automation) but is silent to the actuation of the valves. Malboeuf discloses valves being manually or electrically controlled with the benefit of facilitated continuous operation with precision between batches (Malboeuf, pg. 10, paragraph 0133).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the valves of Warren 2017 from the group consisting of: manual valves, electric valves and remotely operated valves. Alternatively, the substitution of one known element (a manual or electric valve) as taught by Malboeuf for another (an unspecified ball valve) as taught by Warren 2017 would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution would have yielded predictable results, namely, control of fluid flow. In addition, manual/electric valves have also been taught by Malboeuf to have the benefit of facilitated continuous operation with precision between batches (Malboeuf, pg. 10, paragraph 0133).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Warren 2017 in view of Gonitzke as applied to claim 1, further in view of U.S. Patent No. 2,878,063 to Kish et al. ("Kish").
Regarding claims 8 and 17, Warren 2017 discloses the systems of claim 1 and claim 12.
Warren 2017 does not disclose that the said bundle further comprises a compressed air delivery line.
Kish discloses a similar system for spraying a mixed resin and catalyst composition with a bundle further comprising a compressed air delivery line (figure 1, item 93).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the compressed air delivery line of Kish to the bundle of Warren 2017 in order to control the spread and shape of the epoxy spray (Kish, col 3, In 21-31) as well as to minimize catalyzed resin deposits in the system (Kish, col 3, In 62-66).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Warren 2017 in view of Gonitzke as applied to claim 1, further in view of U.S. Patent Pub. 2006/0233960 A1 to Warren et al. ("Warren 2006).
Regarding claim 9, Warren 2017 discloses the system of claim 1. Warren 2017 does not disclose that the resin is heated to between approximately 150°F and 160°F as it flows through said resin delivery line
Warren 2006 discloses that resin is heated to between approximately 150°Fand 160°F as it flows through a resin delivery line (pgs. 3-4, paragraph 0028).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to heat the resin of Warren 2017 to a temperature between 150°F and 160°F as it flows through the resin distribution line in order to achieve a desirable resin temperature with a viscosity low enough to flow through the resin distribution line while preventing changes in the chemical composition of the resin by overheating and evaporation (Warren 2006, pgs. 3-4, paragraph 0028).
Regarding claim 10, Warren 2017 discloses the system of claim 1. Warren 2017 does not disclose that the resin and catalyst is heated to between 150°F and 160°F as said resin and catalyst flow through said resin and catalyst deliver lines respectively.
Warren 2006 discloses that catalyst is heated to between approximately 150°F and 160°F as it flows through a catalyst delivery line (pgs. 3-4, f0028) and that resin is heated to between approximately 150°Fand 160°F as it flows through a resin delivery line (pgs, 3-4, paragraph 0028),
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to heat the catalyst of Warren 2017 to a temperature between 150°F and 160°F as it flows through the catalyst distribution line in order to achieve a desirable catalyst temperature with to flow through the catalyst distribution line while preventing changes in the chemical composition of the catalyst by overheating and evaporation (Warren 2006, pgs. 3-4, f0028), and to heat the resin of Warren 2017 to a temperature between 150°F and 160°F as it flows through the resin distribution line in order to achieve a desirable resin temperature with a viscosity low enough to flow through the resin distribution line while preventing changes in the chemical composition of the resin by overheating and evaporation (Warren 2006, pgs, 3-4, paragraph 0028).

Claims 10, 11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Warren 2017 in view of Gonitzke as applied to claim 1, further in view of Kott.
Regarding claims 10 and 18, Warren 2017 discloses the systems of claim 1 and claim 12, respectively. Warren 2017 does not disclose the systems further comprising a heating element adjacent said bundle to heat said resin and said catalyst delivery lines.
Kott discloses a system for applying a mixed resin/catalyst composition with resin and catalyst distribution lines forming a bundle, the system further comprising a heating element (item 35) adjacent said bundle (figure 1) to heat said resin and said catalyst delivery lines.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the heating element taught by Kott to the bundle of Warren 2017 to keep the resin and catalyst in the bundle in a flowable condition (Kott, col 5, In 12-15).
Regarding claims 11 and 19, Warren 2017 modified as above discloses the systems of claim 10 and claim 18, respectively, wherein said heating element is wrapped around said bundle (figure 1, item 35; col 18, In 58-61).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Warren 2017 in view of "Fluid Volumetric Flow Equation" to Engineers Edge ("Edge").
Regarding claim 15, Warren 2017 discloses the system of claim 12. Warren 2017 does not disclose the said bundle wherein a cross sectional area of said resin distribution line is twice a cross sectional area of said catalyst distribution line, said resin to catalyst ratio being 2:1. However, Warren 2017 does disclose controlling the cross-sectional area of the resin distribution line and the cross-sectional area of the catalyst distribution line in order to control the ratio of resin to catalyst supplied (pg. 4, paragraph 0044).
Edge discloses that the volumetric flow rate of a fluid is defined as the product of the cross-sectional area available to the flow and the velocity of the flow.
As such, the resin to catalyst ratio may be calibrated by manipulating any combination of the cross-sectional area available to the resin, the velocity of the resin, the cross-sectional area available to the catalyst, and the velocity of the catalyst, and whatever manipulation to any single one or combinations of these variables to achieve a desired resin to catalyst ratio is simply a matter of design choice. Further, the relationship detailed in Edge establishes that a change in the volumetric flow rate of a fluid is proportional to the change in the cross-sectional area available to said fluid, and so a change in the cross-sectional area available to the resin would result in a proportional change in the resin to catalyst ratio. Therefore, at the effective time of filing it would have been obvious to one of ordinary skill in the art to select a resin distribution line that is twice a selected cross sectional area of said catalyst distribution line, said resin to catalyst ratio being 2:1, as it is a matter of routine optimization and therefore obvious to set the resin to catalyst ratio to 2:1 (see rationale above) and manipulating the relationship between the cross-sectional areas of the resin and catalyst distribution lines to predictably set the resin to catalyst ratio is an obvious matter of design choice that is taught by Warren 2017.
Response to Arguments/Amendments
Applicant's arguments filed 08/30/2022 have been fully considered but they are not persuasive. Arguments mailed on 08/30/2022 are a copy of the arguments submitted on 10/06/2021 and again on 03/16/2022 which were already responded to in the Final Rejection mailed 12/10/2021. No new arguments were found and all current arguments are noted already responded to. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752